UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
NATASHA TRISLER, ET AL., CIVIL ACTION NO. 1:17-CV-00421
Plaintiffs
VERSUS JUDGE DRELL

LIFESHARE BLOOD CENTERS, MAGISTRATE JUDGE PEREZ-MONTES
Defendant

 

JUDGMENT
For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein, noting the absence of objections thereto,
and concurring with the Magistrate Judge’s findings under the applicable law;
IT IS ORDERED that Plaintiffs’ Motion to Amend (Doc. 177) is DENIED.

THUS ORDERED AND SIGNED in chambers in Alexandria, Louisiana on this

22D ecew ber
3 aay of eee 2019.

 
   

DEE D. DRELL, JUDGE
UNITED STATES DISTRICT COURT

 
